DETAILED ACTION
The following is a Non-Final Office Action in response to the Response to Election/Restriction Requirement received on 25 May 2021.  Claims 16-20 have been withdrawn.  Claims 1-20 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Claims 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 25 May 2021.

Information Disclosure Statement
The examiner has considered the information disclosure statements (IDS) submitted on 25 May 2021 and 1 November 2019.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “52” has been used to designate both wind direction in figure 1 (see [0035]) and wind turbine in figure 4 (see [0047]).  

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: reference number 54 in figure 4.  

Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in 


Claim(s) 1-4, 9 and 10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Pub. No. 2020/0056589 A1 (USPN 10,605,228 B2) to Evans et al.
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
As per claim 1, the Evans et al. reference discloses a method for operating a wind turbine power system connected to an electrical grid, the wind turbine power system having one or more electrical components, the method comprising: collecting data (see [0040], “collect measurements”) relating to one or more parameters (“yaw, nod, pitch, multi-blade coordinate (MBC) estimated wind speed, electric output, bending moments, torsional moments, and rotations per minute (RPM)”) of the one or more electrical components (“portions of wind turbine 100”); performing a statistical analysis (see [0061], “machine learning model/algorithm or statistical regression algorithm”) of the data (“measurements”) relating to one or more parameters (“yaw, 
As per claim 2, the Evans et al. reference discloses the one or more electrical components (“portions of wind turbine 100”) comprise at least one of a generator (see [0051], “controlling the power generated by wind turbine 100”), a power converter (“controlling the power electronic converters connected to the turbine generator”), a transformer, a switchgear, cables or cabling, a pitch system (“controlling the pitch of at least one of the turbine blades”), or a yaw system (“controlling the yaw of wind turbine 100”).
As per claim 3, the Evans et al. reference discloses the data (“measurements”) comprises at least one of predicted or forecasted data, simulated data, measured 
As per claim 4, the Evans et al. reference discloses the data (“measurements”) is stored in a plurality of databases (see [0033], “memory device 410”), wherein collecting the data (“collect measurements”) relating to the one or more parameters (“atmospheric condition measurements, wind turbine operational data, mechanical load measurements, blade pitch angle measurements, and/or any other type data”) of the one or more electrical components (“portions of wind turbine 100”) further comprises collecting the data (“collect measurements”) relating to the one or more parameters (“atmospheric condition measurements, wind turbine operational data, mechanical load measurements, blade pitch angle measurements, and/or any other type data”) of the one or more electrical components (“portions of wind turbine 100”) from the plurality of databases (see [0032], “one or more devices that enable storage and retrieval of information”).
As per claim 9, the Evans et al. reference discloses the at least one characteristic (“optimal wind turbine settings … optimal (or at least improved) settings for pitch setpoint and tip speed ratio”) of the one or more electrical components (“portions of wind turbine 100”) comprising at least one of power output (see [0058], “power output level”), reliability, maintenance, capability, or failure rate.
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 5 is/are rejected under 35 U.S.C. 103 as being obvious over US Pub. No. 2020/0056589 A1 (USPN 10,605,228 B2) to Evans et al. in view of US Pub. No. 2020/0300227 A1 (USPN 10,815,972 B2) to Evans et al.
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). One or more statistical models are built to estimate a performance measurement improvement (e.g. power output) from an individual wind turbine. It should be understood that the various statistical models described are .
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
As per claim 5, the ‘589 Evans et al. reference does not expressly disclose the further limitations taught by the ‘227 Evans et al. reference, namely: the statistical analysis (see [0043], “one or more statistical models”) comprises at least one of: an individual probability, a combined probability, a mean (see figures 6 & 7, “mean power output”), an outlier, a standard deviation (see [0040], “standard deviation”), or combinations thereof.
Before the invention was filed, it would have been obvious to a person of ordinary skill in the art to modify the machine learning model/algorithm or statistical regression algorithm taught by the ‘589 Evans et al. reference with the plurality of statistical algorithms taught by the ‘227 Evans et al. reference.
One of ordinary skill in the art would have been motivated to modify the machine learning model/algorithm or statistical regression algorithm with the plurality of statistical algorithms to estimate a performance measurement 

Claim 6 is/are rejected under 35 U.S.C. 103 as being obvious over US Pub. No. 2020/0056589 A1 (USPN 10,605,228 B2) to Evans et al. in view of US Pub. No. 2020/0300227 A1 (USPN 10,815,972 B2) to Evans et al. as applied to claim 5 above, and further in view of US Pub. No. 2011/0004356 A1 (USPN 8,874,276 B2) to Garcia.
As per claim 6, neither Evans et al. references expressly discloses the further limitations taught by the Garcia reference, namely: the individual probability (see [0023], “probability of the occurrence of an event”) or the combined probability (“probability of the occurrence of an event”) comprises at least one of: a probability of the one or more electrical components operating in a certain range, a probability of one or more certain events (see [0080], “event data indicates high probability of event, event data indicates medium probability of event and event data indicates low probability of event”) occurring in the one or more electrical components (see [0046], “wind turbine generators”), or a probability of one or more certain conditions occurring in the one or more electrical components.
Before the invention was filed, it would have been obvious to a person of ordinary skill in the art to further modify the plurality of machine learning model/algorithms or statistical regression algorithms taught by both the Evans et al. references to include the rule-based analysis taught by Garcia reference.
One of ordinary skill in the art would have been motivated to further modify the plurality of machine learning model/algorithms or statistical regression algorithms to 

Allowable Subject Matter
Claims 7, 8 and 11-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The following references are cited to further show the state of the art with respect to prediction control during wind turbine operation:
	USPN 10,956,632 B2 to Wang et al.
	USPN 10,671,039 B2 to Herzog et al.
	USPN 10,371,124 B2 to Wilson et al.
	USPN 9,683,552 B2 to Tiwari et al.
	USPN 9,551,322 B2 to Ambekar et al.
	USPN 9,397,599 B2 to Letas
	USPN 9,217,416 B2 to Spruce et al.
	USPN 9,103,438 B2 to Caldwell et al.
	USPN 8,694,171 B2 to Ichinose et al.
	USPN 8,649,911 B2 to Avagliano et al.
	USPN 8,606,418 B1 to Myers et al.
	USPN 8,489,247 B1 to Engler

	US Pub. No. 2020/0166016 A1 to CORTIANA
	US Pub. No. 2019/0236456 A1 to Kim et al.
	US Pub. No. 2017/0241405 A1 to KRUGER et al.
	US Pub. No. 2016/0215759 A1 to FLEMING et al.
	US Pub. No. 2015/0152847 A1 to GUADAYOL

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Crystal J Barnes-Bullock whose telephone number is (571)272-3679.  The examiner can normally be reached on Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on 5712723677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/CRYSTAL J BARNES-BULLOCK/Primary Examiner, Art Unit 2198                                                                                                                                                                                                        28 June 2021